

115 HRES 138 IH: Recognizing the 40th anniversary of the founding of the Professional Aviation Safety Specialists.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 138IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. DeFazio (for himself, Mr. LoBiondo, and Mr. Larsen of Washington) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing the 40th anniversary of the founding of the Professional Aviation Safety Specialists.
	
 Whereas February 17, 2017, is the 40th anniversary of the founding of the Professional Aviation Safety Specialists (in this preamble referred to as PASS);
 Whereas PASS was founded in Chicago, Illinois, on February 17, 1977; Whereas PASS currently represents over 11,000 Federal employees of the Department of Transportation’s Federal Aviation Administration and Department of Defense;
 Whereas PASS represents employees who install, maintain, support, and certify air traffic control and defense equipment, oversee the commercial and general aviation industries, develop flight procedures, and perform quality analysis of complex aviation systems used in air traffic control and national defense in the United States and abroad;
 Whereas PASS represents five different bargaining units within the Air Traffic Organization and Office of Aviation Safety at the Federal Aviation Administration;
 Whereas PASS represents certain employees of the Federal Aviation Administration, including— (1)systems specialists who ensure functionality of communications systems, computer systems, navigational aids, and power systems vital to safe air travel and the mission of pilots and controllers;
 (2)flight standards and manufacturing aviation safety inspectors who oversee the aviation industry to ensure adherence to Federal Aviation Administration regulations and safety standards in the United States and abroad;
 (3)aeronautical information professionals who develop, maintain and support instrument flight procedures and a variety of aviation products that support industry performance and efficiency in the airspace and on the ground;
 (4)flight inspection pilots, mission specialists, and operations Staff who develop and administer services critical to ground- and space-based navigation systems;
 (5)aircraft maintenance employees who maintain the Federal Aviation Administration’s fleet of aircraft, enabling the Federal Aviation Administration to provide industry certification and service needs;
 (6)legal instruments examiners and compliance specialists who ensure proper registration of United States civil aircraft and certification of airmen; and
 (7)support staff who provide services that allow the aviation system to function smoothly; Whereas PASS also represents systems specialists at the United States Marine Corps Air Station in Cherry Point, North Carolina;
 Whereas PASS continues to represent the workplace interests of Federal employees through collective bargaining, legislative advocacy, and regulatory activities;
 Whereas PASS is committed to participating in and providing input on programs and initiatives aimed at improving and modernizing the National Airspace System;
 Whereas PASS represents employees essential to modernizing the air traffic control system; Whereas every member of the Federal workforce represented by PASS continues to play a pivotal role in ensuring the safety and efficiency of the United States aviation system;
 Whereas PASS honors and upholds principles of the Civil Service Reform Act of 1978 and demonstrates every day that collective bargaining safeguards the public interest and contributes to the effective conduct of public business; and
 Whereas PASS is committed to honoring public service performed on behalf of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 40th anniversary of the Professional Aviation Safety Specialists;
 (2)congratulates the members and officers of PASS for their many accomplishments; and (3)recognizes and honors the important contributions that the public servants represented by PASS make daily to ensure the safety and efficiency of the Nation’s aviation system, which is the largest, safest, and most complex aviation system in the world.
			